     Case 2:16-cr-00573-JS Document 47 Filed 02/05/19 Page 1 of 2 PageID #: 85



                       CRIMINAL CAUSE FOR GUILTY PLEA

BEFORE JUDGE BIANCO,

DATE: 2/5/2019          TIME: 10:00 a.m.      TIME IN COURT: 1 hr.

DOCKET NUMBER: CR-16-573            TITLE: USA V Hershko

DEFT NAME: Itzhak Hershko
 X PRESENT    NOT PRESENT                 IN CUSTODY     X   ON BAIL

ATTY FOR DEFT: Stephen Scaring                     X RETAINED        C.J.A.
 X PRESENT                                           NOT PRESENT
                                                  FED. DEF. OF NY, INC.


A.U.S.A. Christopher Cafferone               DEPUTY CLERK:     Michele Savona


REPORTER:   PERRY AUERBACH      ELLEN COMBS      PAUL LOMBARDI
   MARY ANN STEIGER    DOM TURSI     OWEN WICKER

FTR: 10:19-10:55

INTERPRETER:

 X      CASE CALLED;

 X      COUNSEL FOR ALL SIDES PRESENT.

 X      DEFT (S) STATES TRUE NAME TO BE:

        FIRST APPEARANCE OF DEFENDANT.

        WAIVER OF INDICTMENT EXECUTED.

        SUPERSEDING INDICTMENT FILED.

        SUPERSEDING INFORMATION FILED.

        DEFT(S)           ENTERS A GUILTY PLEA TO COUNT                 OF THE
        SUPERSEDING INDICTMENT/INFORMATION.

 X      DEFT WITHDRAWS NOT GUILTY PLEA AND ENTERS A PLEA OF GUILTY TO
        COUNT 1 OF THE INDICTMENT.

 X      COURT FINDS A FACTUAL BASIS FOR THE PLEA.
    Case 2:16-cr-00573-JS Document 47 Filed 02/05/19 Page 2 of 2 PageID #: 86




X      SENTENCE DATE SET FOR 9/19/19 AT         10:00 a.m.

X      PROBATION NOTIFIED.

X      BAIL STATUS CONTINUED FOR DEFT.                 .

       DEFT.            CONTINUED IN CUSTODY.

       BAIL SET AT

       CASE ADJ'D TO

       OTHER:
